AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                      UNITED STATES DISTRICT Co~ & i                                           ~::: 1
                                             SOUTHERN DISTRICT OF CALIFORNIA                          •   E .~. '"-   D
               UNITED STATES OF AMERICA                              JUDGMENT IN A ~~a~                          Ot\.S:f. 28
                                                                     (For Revocation of Probaffo'i\' oPs\lperviseall.elease)
                                 V.                                  (For Offenses Committeifrref.'1M.'r!,t'?NR~~:ilJRf87)
                                                                                             SOUTHERN D:s~i f':/.:T OF CAUFORNIA
                 JOSE ANGEL ZENDEJAS (1)
                                                                        Case Number:        3:19-CR-01783-JAH
                                                                                             QV
                                                                     James Michael Chavez.
                                                                     Defendant's Attorney
REGISTRATION NO.                 84878-298
•-
THE DEFENDANT:
 lg]   admitted guilt to violation ofallegation(s) No.       1

 D     was found guilty in violation ofal!egation(s) No.
                                                            - - - - - - - - - - - - - - after denial of guilty.
Accordin~ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                     Nature of Violation

                1                     nvl, Committed a federal, state or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special .assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      March 30 2020
                                                                      Da e oflmposition of Sentence



                                                                          N. JOHN A. HOUSTON
                                                                          ITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JOSE ANGEL ZENDEJAS (1)                                                  Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-01783-JAH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   4 months to run to consecutive to sentence imposed in case 19CR5293-JAH




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Mai;shal.

 •     The defendant shall surrender to the United States Marshal for this district:
       D    ~                                                 on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                - - - - - - - - - AM
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                   3:19-CR-01783-JAH
